ORDER TO SHOW CAUSE
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23(10)(f), petitions this Court to direct the respondent, David A. Layson, to show cause why he should not be immediately suspended from the practice of law in this state due to his failure to respond to the *163Commission's demands for a response to a grievance filed against him and sent to his official address of record with the Clerk of this Court.
And this Court, being duly advised, now finds that the Commission's petition should be granted. Accordingly, we find that the respondent should be ordered to show cause to this Court why he should not be immediately suspended from the practice of law in this state due to his failure to submit to the Commission a written response to pending allegations of professional misconduct and sent to his official address of record with the Clerk of this Court.
IT IS, THEREFORE, ORDERED that, pursuant to Admis.Disc.R. 28(10)(f), the respondent, David A. Layson, is hereby directed to show cause in writing, within 10 days of service of this order, why he should not be immediately suspended from the practice of law in this state due to his failure to submit to the Disciplinary Commission a written response to pending allegations of misconduct requiring a written response and sent to the respondent's official address of record with the Clerk of this Court.
The Clerk of this Court is ordered to serve a certified copy of this order upon the respondent by delivering a copy to him personally, or by sending to him a certified copy of it by registered or certified mail, return receipt requested. In the event the personal service or service by registered or certified mail cannot be obtained upon the respondent, a certified copy of this Order shall be served on the Clerk of this Court as agent for the respondent as provided in Admis.Disc.R. 28(12)(h).
The Clerk of this Court is further directed to provide notice of this Order to the Indiana Supreme Court Disciplinary Commission and its attorney of record.
All Justices concur.